NO. 12-10-00396-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST                                        §        APPEAL FROM THE 392ND

OF C.A.W., JR., AND                                    §        JUDICIAL DISTRICT COURT

T.W., CHILDREN                                         §        HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On November 12, 2010, Appellant filed a notice of appeal complaining of various actions
of the trial court. On November 23, 2010, this court notified Appellant pursuant to Texas Rule
of Appellate Procedure 37.1, that the information received in this appeal does not contain a final
judgment or other appealable order. Appellant was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or before December 23,
2010, to show the jurisdiction of this court. The deadline for amendment has passed, and
Appellant has neither responded to the November 23, 2010 notice or otherwise shown the
jurisdiction of this court. Accordingly, the appeal is dismissed for want of jurisdiction. See
TEX. R. APP. P. 37.1, 42.3.
Opinion delivered January 12, 2011.
Panel consisted of Worthen, C.J., Griffith, J. and Hoyle, J.




                                                    (PUBLISH)